UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JI MEI JIN, individually and on behalf of
 similarly situated individuals,

                                       Plaintiff,               17 CIVIL 7302 (BCM)

                        -against-

 NATURAL TOFU RESTAURANT CORP. d/b/a
 SEOUL GARDEN RESTAURANT, et al.,
                                                              AMENDED JUDGMENT
                                       Defendants.


       It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Order dated August 20, 2019, in light of defendants' failure to comply with the terms

of the parties' Settlement Agreement, the Affidavits in Support of Confession of Judgment

signed by the three individual Defendants, the lack of opposition from defendants, and for good

cause shown, plaintiffs motion is granted; Judgment is entered in favor of plaintiff Jin Mei Jin in

the amount of $65,223.37 against defendants Natural Tofu Restaurant Corp. d/b/a Seoul Garden

Restaurant, Patrick Patricia Koo, Myong Ja Koo, and Man Suh Koo, jointly and severally;

Judgment is entered in favor of plaintiffs counsel, Kim. Cho and LIM, LLC in the total amount

of $37,829.22 ($34,776.63 plus $3,052.59), against defendants Natural Tofu Restaurant Corp.

d/b/a Seoul Garden Restaurant, Patrick Patricia Koo, Myong Ja Koo, and Man Suh Koo, jointly

and severally.

 Dated: New York. New York
        ;;r,.
           ;/u,,.._Jf "J-, 2c ¼,7



                                                    BY:
